DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 allowed.

The following is an examiner’s statement of reasons for allowance:
	The prior art of record (in particular, Youn [U.S. PG Publication No. 2004/0091048], Kim et al. [U.S. PG Publication No. 2014/0133560] and Bugdayci et al. [U.S. PG Publication No. 2014/0092978]) do not disclose, with respect to claim 1, a method of maintaining a first and second list of motion vectors,  in particular motion vectors of one or more blocks in a first set of positions within a frame are added into the first list while motion vectors from one or more blocks in the first set of positions within the frame and a second set of positions in the frame are added to the second list, and when a current block is in the first set of positions within the frame a first set of motion vectors from the first list are loaded as historical motion vector predictors and this first set of motion vectors are used in order to transcode the current block and storing a motion vector for the current block in the first list and the second list, meanwhile when the current block is not in the first set of positions then a second set of motion vectors from the second list are used and a motion vector for the current block is stored in the second list while maintaining the motion vectors in the first list as is. Rather, Youn fails to particularly disclose the set of motion vectors for the current block which are in the first set of positions in the frame are to be stored in both the first list and the second list, as they’re merely disclosed to be stored in the first list, as is .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067.  The examiner can normally be reached on M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


EDEMIO . NAVAS JR
Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Examiner, Art Unit 2483